DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al. (R2-1712562, as submitted by the applicant with IDS dated 09/24/2020) in view of Agiwal et al. (US Pub. 2021/0068162)
Regarding claims 1 and 13, Huawei teaches a communication method, comprising: receiving, by a communications device, configuration information sent by a network device, wherein the configuration information comprises a sending resource of a beam failure recovery request, and the sending resource is a physical uplink control channel (PUCCH) or a media access control control element (MAC CE) (“gNB can configure a Beam management timing configuration (BMTC), i.e. cycles (short cycle and long cycle) and duration, to perform beam management and beam recovery procedures based on beam coherence time.” in section 2 proposal 1 and “once the UE sends a beam failure recovery request 
Regarding claims 2 and 14, Huawei teaches monitoring, by the communications device, a physical downlink control channel (PDCCH) within the active state time of the DRX (“once the UE sends a beam failure recovery request for beam failure recovery on PUCCH or PRACH, the UE needs to keep awake and monitor the PDCCH addressed to C-RNTI on the corresponding serving cell to receive a response for recovery from beam failure.” in section 2 proposal 2).

Regarding claims 4 and 16, Agiwal teaches the configuration information further comprises indication information of the first time, the first time is a time for which the communication device delays, and wherein determining, by the communications device, the active state time of the DRX based on the status of the beam failure recovery request further comprises: after the beam failure recovery request is sent, controlling, by the communications device, to start the response window timer after delay of the first time, wherein a working time duration of the response window timer is the active state time of the DRX (see “bfr-Response Window” starting X symbols after BF Recovery Request TX in Figure 20b).
Regarding claims 5 and 17, Agiwal teaches the first time comprises X symbols, and a value of X is greater than 0 (see X symbols after BF Recovery Request TX in Figure 20b).
Regarding claims 6 and 18, Huawei teaches when receiving a first indication, controlling, by the communications device, to stop the response window timer (“periodic NR SRS for UL beam management shall not be reported in current NR-UNIT n if the MAC entity would not be in Active Time considering grants/assignments/DRX Command MAC control elements/Long DRX Command MAC control elements received and Scheduling Request sent until and including NR-UNIT n-5 when evaluating all DRX Active Time conditions as LTE.” in section 3 proposal 4).
Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the record (in particular, R2-1712562 to Huawei et al. (hereinafter “Huawei”)) does not disclose, with respect to claim 8, determining, by the communications device, a stopping time of the uplink retransmission timer based on a running status of the configured grant timer, wherein discontinuous reception (DRX) of the communications device is in an active state when the uplink retransmission timer is running as claimed.  Rather, Huawei teaches monitoring, by the communications device, a physical downlink control channel (PDCCH) when the DRX of the communications device is in the active state (“once the UE sends a beam failure recovery request for beam failure recovery on PUCCH or PRACH, the UE needs to keep awake and monitor the PDCCH addressed to C-RNTI on the corresponding serving cell to receive a response for recovery from beam failure.” in section 2 proposal 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414